  Case 1:19-cv-00375-MN Document 45 Filed 07/16/20 Page 1 of 1 PageID #: 283




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 FRED EARL REYNOLDS, III,                        )
                                                 )
                          Plaintiff,             )
                                                 )
                v.                               )   C.A. No. 19-275 (MN)
                                                 )
 DELAWARE STATE UNIVERSITY,                      )
                                                 )
                          Defendant.             )

                ORDER ADOPTING REPORT AND RECOMMENDATION

               WHEREAS, on June 25, 2020, Chief Magistrate Judge Thynge issued a Report and

Recommendation (“the Report”) (D.I. 44) in this action, recommending that the Court grant

Defendant Delaware State University’s Motion for Judgment on the Pleadings (D.I. 26); and

               WHEREAS, no party filed objections to the Report pursuant to 72(b)(2) of the

Federal Rules of Civil Procedure in the prescribed period, and the Court finding no clear error on

the face of the record.

               THEREFORE, IT IS HEREBY ORDERED this 16th day of July 2020 that the

Report and Recommendation is ADOPTED.

               Defendant Delaware State University’s Motion for Judgment on the Pleadings

(D.I. 26) is GRANTED.

               The Clerk of Court is HEREBY DIRECTED to enter JUDGMENT in favor of

Defendant Delaware State University and against Plaintiff Fred Earl Reynolds.




                                                     The Honorable Maryellen Noreika
                                                     United States District Judge
